—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered February 13, 1991, *507convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that he intended to cause serious physical injury to the deceased or that the gunshot wound was the cause of death. However, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People offered evidence that the defendant was armed with a shotgun, that a shotgun was fired into a group of people including the deceased, and that the defendant’s accomplice fired a shot into the decedent’s stomach. In addition, the medical examiner testified that the decedent died from complications arising out of the gunshot wound. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.